Richardson, Judge,
delivered the opinion of the court.
It does not appear from the bill of exceptions that any exceptions were taken to the admission or exclusion of evidence, and, though it is stated that the defendant excepted to the instructions given for himself, it is not shown that the plaintiff objected or excepted to any of the instructions.
The plaintiff did not object to the answer until after the verdict. It was then too late, for it is settled that in actions of libel or slander the plaintiff can not object, on the trial or after the verdict, that a plea of justification is insufficient; and however insufficient it may be the defendant will be entitled to a verdict, if it be proved. (Edwards v. Walter, 3 Stark. 7.) Though the answer is informal, we think it presented only the issue of justification, and the general finding of the jury in favor of defendant was in proper form. The evidence was conflicting, and though we might think that the verdict should have been for the plaintiff, it is not so grossly against the evidence as to warrant the interference of this court.
The judgment will be affirmed,
with the concurrence of the other judges.